Per Curiam,
Oscar Fritchie was killed on February 17, 1895, while employed as a laborer in the works of Miller’s Pennsylvania Extract Company. On February 14,1896, Carrie Fritchie for use of Maria Fritchie, a minor child of the deceased, brought suit against said company, and on the 24th of September, 1897, recovered a judgment against it for $2,000. Before judgment was obtained the company became insolvent and ceased to do business. It appealed from the judgment to the Supreme Court in 1897, but had not entered any recognizance in said appeal on May 31, *4041898. On the same day the judgment was obtained, an attachment execution was issued and the same was served on the Fidelity and Casualty Company on October 7, 1897. The Fidelity and Casualty Company issued to Miller’s Pennsylvania Extract Company a certain liability policy of insurance, insuring Miller’s Pennsylvania Extract Company from March 16, 1894, till noon of March 16,1895, against all liability for damages on account of fatal, or nonfatal injuries suffered by an employee or employees of the insured while engaged, inter alia, as laborers at the works of the insured, and providing that the insurer’s liability for a casualty resulting in injuries to or the death of any one person should be limited to f1,500.
The only defense of the insurance company to the case at bar is, (1) that it has not consented to an assignment of any interests of the insured to the plaintiff, and (2) that the insured has not suffered any loss, and therefore cannot give to the plaintiff any better right against the insurer than it would have. The defense, however, is not an answer to the judgment against the insured, nor an obstruction to the issuance of an attachment execution, and a service of the same upon the insurer as garnishee. There is nothing in the policy which would justify a denial to the plaintiff of any rights secured to her, for the use of Maria Fritchie, or in the judgment entered by the court below ; nor is there anything in the attachment execution and the service thereof upon the insurer as garnishee, which furnishes any just cause for complaint.
We therefore dismiss the assignments of error and affirm the judgment entered in the common pleas.
Judgment affirmed.